Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Examiner’s Amendment
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in a telephone interview with Attorney  Nicholas Jepsen, Reg. No. 59,567 on 07/09 /2022.

A.	Amend the claims as the following:
   1.	(Currently Amended) A method performed by one or more computers, the method comprising:
	receiving, by the one or more computers, (i) an information request to an information system from a computing system that provides a natural language interface, wherein the information request is associated with a user, and (ii) a token associated with the information request, wherein the one or more computers are configured to interface between the information system and multiple different natural language interfaces operated by different third parties and to identify and authenticate users even if the multiple different natural language interfaces do not provide authentication tokens recognized by the information system;
	in response to receiving the information request, sending, by the one or more computers, (i) the token associated with the information request and (ii) a user data request for information from a user profile for the user;
	extracting, by the one or more computers, a user identifier from user profile information received in response to the user data request;
	identifying, by the one or more computers, a user identity for the user based on a match between the extracted user identifier and a user identifier in a user registry associated with the information system; and
	processing, by the one or more computers, the information request based on the identified user identity, comprising, in response to identifying the user identity, generating, by the one or more computers, one or more sessions between a web server and the computing system to provide the user access to the web server over the one or more sessions.

2.	(Original) The method of claim 1, wherein the token associated with the information request corresponds to a first authentication protocol; and
	wherein identifying the user identity for the user based on the match between the extracted user identifier and the user identifier in the user registry comprises:
	based on the match between the extracted user identifier and the user identifier in the user registry, generating, by the one or more computers, a second token that corresponds to an authentication protocol that is different from the first authentication protocol.

3.	(Original) The method of claim 1, further comprising:
	determining that the token associated with the information request is not of a type used by the information system,
	wherein the user data request is sent based on determining that the token associated with the information request is not of a type used by the information system.

4.	(Original) The method of claim 1, wherein the information request is from a system providing a natural language interface, and wherein the information request comprises a natural language query.

5.	(Original) The method of claim 1, wherein the information request comprises (i) text of a spoken request entered through a voice interface, (ii) text entered from a messaging platform, (iii) text entered using a social networking platform, or (iv) text entered using a chat platform.

6.	(Original) The method of claim 1, further comprising:
	selecting a trusted profile provider system from among multiple trusted profile provider systems based on a source of the information request, wherein the selecting comprises using data indicating a mapping of sources of requests to the multiple trusted profile provider systems to select one of the multiple trusted profile provider systems that corresponds to the source of the information request.

7.	(Original) The method of claim 1, further comprising:
	accessing mapping data indicating a mapping of different types of user identifiers to different trusted profile provider systems; and
	selecting, based on the mapping data, one of the different types of user identifiers to extract from the user profile information received from the trusted profile provider system.

8.	(Original) The method of claim 1, wherein a trusted profile provider system is a predetermined provider known to verify an accuracy of at least a user identifier in the user profile information.

9-10.	(Cancelled) 

11.	(Currently Amended) The method of claim 1 [[10]], further comprising:
	providing, by the one or more computers, responses to the information request from the information system over the one or more sessions, wherein the responses have been personalized based on the identified user identity.

12.	(Original) The method of claim 1, wherein the information request is provided through an application programming interface (API) provided by a trusted profile provider system.

13.	(Currently Amended) A system comprising:
	one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising:
	receiving, by the one or more computers, (i) an information request to an information system from a computing system that provides a natural language interface, wherein the information request is associated with a user, and (ii) a token associated with the information request, wherein the one or more computers are configured to interface between the information system and multiple different natural language interfaces operated by different third parties and to identify and authenticate users even if the multiple different natural language interfaces do not provide authentication tokens recognized by the information system;
	in response to receiving the information request, sending, by the one or more computers, (i) the token associated with the information request and (ii) a user data request for information from a user profile for the user;
	extracting, by the one or more computers, a user identifier from user profile information received in response to the user data request;
	identifying, by the one or more computers, a user identity for the user based on a match between the extracted user identifier and a user identifier in a user registry associated with the information system; and
	processing, by the one or more computers, the information request based on the identified user identity, comprising, in response to identifying the user identity, generating, by the one or more computers, one or more sessions between a web server and the computing system to provide the user access to the web server over the one or more sessions.

14.	(Original) The system of claim 13, wherein the token associated with the information request corresponds to a first authentication protocol; and
	wherein identifying the user identity for the user based on the match between the extracted user identifier and the user identifier in the user registry comprises:
	based on the match between the extracted user identifier and the user identifier in the user registry, generating, by the one or more computers, a second token that corresponds to an authentication protocol that is different from the first authentication protocol.

15.	(Original) The system of claim 13, wherein the operations further comprise:
	determining that the token associated with the information request is not of a type used by the information system,
	wherein the user data request is sent based on determining that the token associated with the information request is not of a type used by the information system.

16.	(Original) The system of claim 13, wherein the information request is from a system providing a natural language interface, and wherein the information request comprises a natural language query.

17.	(Original) The system of claim 13, wherein information request comprises (i) text of a spoken request entered through a voice interface, (ii) text entered from a messaging platform, (iii) text entered using a social networking platform, or (iv) text entered using a chat platform.

18.	(Original) The system of claim 13, wherein the operations further comprise:
	selecting a trusted profile provider system from among multiple trusted profile provider systems based on a source of the information request, wherein the selecting comprises using data indicating a mapping of sources of requests to the multiple trusted profile provider systems to select one of the multiple trusted profile provider systems that corresponds to the source of the information request.

19.	(Original) The system of claim 13, wherein the operations further comprise:
	accessing mapping data indicating a mapping of different types of user identifiers to different trusted profile provider systems; and
	selecting, based on the mapping data, one of the different types of user identifiers to extract from the user profile information received from the trusted profile provider system.

20.	(Currently Amended) One or more non-transitory computer-readable media storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising:
	receiving, by the one or more computers, (i) an information request to an information system from a computing system that provides a natural language interface, wherein the information request is associated with a user, and (ii) a token associated with the information request, wherein the one or more computers are configured to interface between the information system and multiple different natural language interfaces operated by different third parties and to identify and authenticate users even if the multiple different natural language interfaces do not provide authentication tokens recognized by the information system;
	in response to receiving the information request, sending, by the one or more computers, (i) the token associated with the information request and (ii) a user data request for information from a user profile for the user;
	extracting, by the one or more computers, a user identifier from user profile information received in response to the user data request;
	identifying, by the one or more computers, a user identity for the user based on a match between the extracted user identifier and a user identifier in a user registry associated with the information system; and
	processing, by the one or more computers, the information request based on the identified user identity, comprising, in response to identifying the user identity, generating, by the one or more computers, one or more sessions between a web server and the computing system to provide the user access to the web server over the one or more sessions.
 

B. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 13, 20,  the prior art taught by AHUJA( US 20210105264 A1), Zhu(US 8397280 B1) and  KALINCHENK( CA 2843292 A1) do not teach on render obvious the limitations recited in claims 1, 13, 20, when taken in the context of the claims as a whole receiving, by the one or more computers, (i) an information request to an information system from a computing system that provides a natural language interface, wherein the information request is associated with a user, and (ii) a token associated with the information request, wherein the one or more computers are configured to interface between the information system and multiple different natural language interfaces operated by different third parties and to identify and authenticate users even if the multiple different natural language interfaces do not provide authentication tokens recognized by the information system; dentifying, by the one or more computers, a user identity for the user based on a match between the extracted user identifier and a user identifier in a user registry associated with the information system; and processing, by the one or more computers, the information request based on the identified user identity, comprising, in response to identifying the user identity, generating, by the one or more computers, one or more sessions between a web server and the computing system to provide the user access to the web server over the one or more sessions as recited in the independent claims 1, 13, 20 . Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 13, 20 . 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
                                                         
                                                                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194